Exhibit CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of our name in the Annual Report on Form 40-F (the "Annual Report") of Enerplus Resources Fund (the "Registrant").We hereby further consent to the inclusion in the Annual Report of the Registrant's Annual Information Form dated March 13, 2008 for the year ended December 31, 2007 which document makes reference to our firm and our report entitled "Estimate of Reserves and Future Net Revenue to the Enerplus Resources (USA)
